Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 1 of 14

ee

EXHIBIT E

 
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 2 of 14

(fa A Union of Pajessignals

   

TO: Affiliated Locals and State Federations
FROM: Lorretta Johnson, Secretary-Treasurer v" a

ta
Date: August 4, 2016

SUBJECT: Agency Fees 2016-2017

The American Federation of Teachers has engaged in extensive consultation with
attorneys and auditors on the issue of the portion of the agency fee (fair share fee) that is
chargeable and the amount that is non-chargeable (rebateable) to the agency fee payer.

The attached AFT agency fee report includes the calculation of chargeable and non-
chargeable expenses and related chargeable and non-chargeable percentages of the AFT
and the report of the independent auditors, Calibre CPA Group, PLLC for the year ended
April 30, 2016, Based on the allocation of total expenses for the year, the AFT agency fee
per capita for the 2016-2017 year is calculated as follows:

AFT Convention approved per capita rates effective 9/1/16 for the 2016-2017 year:

July 2016- through August 2016 2 months @ 18.78 = $37.56
September 2016 through June 2017 10 months @19,03 = $190.30
The estimated chargeable fees for 2016-2017 are $227.86 * 73.45% = $167.36
Therefore, non-chargeable fees for 2016-2017 are $227.86 * 26.55% = $60.50

No expenses have been included in the AFT agency fee calculation for the occupational
liability or AD&D insurance. If your local provides these insurances (one or both) to an
agency fee payer, they should be listed on your local’s agency fee calculation as a
chargeable expense,

This entire AFT calculation and the accompanying auditors report must be combined
with your local and state federation reports as well as a copy of its challenge procedures
and be provided to agency fee payers at least 30 days prior to the collection of the first
agency fee for the 2016-2017 school year, or the number of days required by applicable
state law.

L]:/KHI:nd opeiu#2

hinh-quatity public educadon, healtheie and public services for our studyats, (ety lantilies agic oud commnunities. Weare commiliod
roadvanciig diese poinciples thronih community cnpapen rent, olgudzing, collec tye bargaintay and poliical activiin, Gad espectally
thuedgh the work vutinenibers da,

American Fedenlinn
ol Toucbers, awe Cro

ALL feablied:

ABD ESE

SEL Alydiey Pals andere

ABE Publi braptavcs

VEE Seeencied Headh
Hhnleoutuals

A559 Naw Jorsey Avo, NOW

Washlagtog, PC 20dus

202-B7H- AGG

wav ator

Rand) Weir pau tert
HENIEA MI

Porretarlolinson
SECRETARY DBEASUHR

Minny Cath yn Kieker
GN UEC IVE MECH PRESIDED

 

VICE PIUPSTOE NES

Shel VY. Abranas
Marv Armationg
Barbara Bowen
Christine Campbell
Zeph Cape

Alos Caputo Pewt
Detaled Cactisto
baniy. Garter fn
Kaiby A Chaves
Melissa Gropper
Evelyn Dajesus
Maricuia A. Eagtish
Kile Beaver
Frageis | yan
Catalina Porting
David Gray

David Hecker

Tan Hochaded
Vodsick G. Figen
fer Jordi
‘Ved Kiusch
fiederick Eo Kowal
Kosar GPP oes
Kan Mayer
Louis Shakin
lawnne ML KEeCall
John MeDonald
Martin Messner
Doni | Montgomery
Mithaol Mudge
Ruby J, Nowdotcd
Candies Owley
Andrew Pallodia
Foshuas Poche
Baal Pocarale
Davie f Quolke
Stephen looney
Denise Sperhe
Wayne Spence
Tin Stoelb
Richard Stadaan
Ann Jwoiey
Acoin Uibanski

1g. GR
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 3 of 14

AMERICAN FEDERATION OF TEACHERS, AFL-CIO

COMBINED STATEMENT OF GENERAL FUND,
MILITANCY/DEFENSE FUND AND SOLIDARITY FUND EXPENSES
AND ALLOCATION BETWEEN CHARGEABLE
EXPENSES AND NON-CHARGEABLE EXPENSES

APRIL 30, 2016

4
+ CALIBR

Bethesda, MD
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 4 of 14

AMERICAN FEDERATION OF TEACHERS, AFL-CIO

COMBINED STATEMENT OF GENERAL FUND, MILITANCY/DEFENSE
FUND AND SOLIDARITY FUND EXPENSES AND ALLOCATION BETWEEN CHARGEABLE
EXPENSES AND NON-CHARGEABLE EXPENSES

APRIL 30, 2016

CONTENTS
PAGE
Report of Independent Auditors 1
Combined Statement of General Fund, Militancy/Defense Fund and
Solidarity Fund Expenses and Allocation Between Chargeable
Expenses and Non-Chargeable Expenses 3

Notes to Combined Statement 5
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 5 of 14

é.
CALIBRE
Bethesda, MD

REPORT OF INDEPENDENT AUDITORS

The Secretary-Treasurer
American Federation of Teachers, AFL-CIO

We have audited the accompanying combined statement of General Fund, Militancy/Defense
Fund and Solidarity Fund expenses and allocation between chargeable expenses and non-
chargeable expenses of the American Federation of Teachers, AFL-CIO (the Federation) for the
year ended April 30, 2016, and the related notes to the combined statement.

Management’s Responsibility for the Combined Statement of General Fund,
Militancy/Defense Fund and Solidarity Fund Expenses and Allocation Between Chargeable
Expenses and Non-Chargeable Expenses

Management is responsible for the preparation and fair presentation of this combined statement
in accordance with the basis of accounting described in Note 1, as modified for the accounts and
funds described in Note 1b, and the allocated combined expenses between chargeable and non-
chargeable expenses, on the basis of the definitions and significant factors and assumptions
described in Notes 2 and 3; this includes the design, implementation, and maintenance of internal
control relevant to the preparation and fair presentation of the combined statement that is free
from material misstatement, whether due to fraud or error,

Auditor’s Responsibility

Our responsibility is to express an opinion on this statement based on our audit. We conducted
our audit in accordance with auditing standards generally accepted in the United States of
America. Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether the combined statement is free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and
disclosures in the combined statement. The procedures selected depend on the auditor’s
judgment, including the assessment of the risks of material misstatement of the combined
statement, whether due to fraud or error, In making those risk assessments, the auditor considers
internal control relevant to the Federation’s preparation and fair presentation of the combined
statement in order to design audit procedures that are appropriate in the circumstances, but not
for the purpose of expressing an opinion on the effectiveness of the Federation’s internal control.
Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness
of accounting policies used and the reasonableness of significant accounting estimates made by
management, as well as evaluating the overall presentation of the combined statement.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
basis for our audit opinion.

7501 Wisconsin Avanue | Suite 1200 West . Bethesda, MD 20814 : T: 202.331.9880 F: 202.331.9880 calibrecpa.com
aon
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 6 of 14

Opinion

In our opinion, the combined statement referred to above presents fairly, in all material respects,
the combined expenses of the American Federation of Teachers, AFL-CIO for the year ended
April 30, 2016 on the basis of accounting described in Note 1, as modified for the accounts and
funds described in Note 1b, and the allocated combined expenses between chargeable and non-
chargeable expenses, on the basis of the definitions and significant factors and assumptions
described in Notes 2 and 3.

Other Matter

The total expenses reflected in column A of the combined statement are based on the expenses of
the Federation for the year ended April 30, 2016, as modified for the accounts and funds
described in Note 1b. The allocation of combined expenses between chargeable (column B) and
non-chargeable (column C) is based on the definitions and significant factors and assumptions
described in Notes 2 and 3. The accompanying combined statement was prepared for the
purpose of determining the fairshare cost of services rendered by the American Federation of
Teachers, AFL-CIO for employees represented by, but not members of the Federation and its
affiliated local unions. The accompanying combined statement is not intended to be a complete
presentation of the Federation’s financial statements.

Intended Use of Report of Independent Auditors

This report is intended solely for the information and use of the American Federation of
Teachers, AFL-CIO and its agency fee payers and is not intended to be and should not be used
by anyone other than these specified parties.

Outitre CPA Group, PLLC

Bethesda, MD
August 3, 2016
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 7 of 14

AMERICAN FEDERATION OF TEACHERS, AFL-CIO

COMBINED STATEMENT OF GENERAL FUND, MILITANCY/DEFENSE FUND

AND SOLIDARITY FUND EXPENSES AND ALLOCATION BETWEEN
CHARGEABLE EXPENSES AND NON-CHARGEABLE EXPENSES

YEAR ENDED Apri 30, 2016

DIRECT EXPENSES

Salarles
Fringe benefits
Payroll and other taxes
Severance and vacation pay
Travel and related expenses
Dues, donations, and membership fees
Publications:

American Teacher

Aimericnn Educator

Health Wire

On Campus

PSRP Reporter
AFT-COPE and related activities
Affiliation fees
Educational training programs
Regional conferences and training
AFT Teach conference
Assistance and collective bargaining
State federation rebates
Militancy Fund
Defense Fund
Solidarity Fund - National
Solidarity Fund - State Federations
Legal, audit, and consulting
Legal, audit, and consulting -

agency shop
Legislative activities (non-collective bargaining)
Member benefits activities
International affairs activities
Convention and executive council meetings
Departmental meetings and projects
Funding Our Priorities
Regional offices

Total direct expenses

 

 

Column A Column B Column €
Total Chargeable Non-chargeable
Expenses Expenses Expenses Notes
$ 40,735,359 $ 36,175,286 $ 4,560,073 3a
17,508,561 15,729,204 1,779,357 3b
3,044,165 2,696,057 348,108 3b
1,599,308 {416,423 182,885 3b
$,343,682 4,491,989 851,723 3b
4,511,319 ” 4,511,319 3c
90 35 55 3d
1,504,094 929,809 574,285 3d
82,421 46,915 35,506 3d
83,137 66,195 16,942 3d
176,892 73,270 103,622 3d
217,541 126,937 90,604 3d
6,393,713 - 6,393,713 3e
10,741,466 - 10,741,466 3f
364,206 356,920 7,286 3g
2,016,223 2,016,223 - 3g
1,306,466 1,306,466 3g
30,176,799 30,176,799 3h
2,003,825 2,003,825 - 3i
$1,585 - 51,585 3}
7,194,356 7,194,356 - 3k
7,072,459 100,000 6,972,459 31
8,067,450 8,067,450 - 3I
3,566,257 2,587,622 978,635 3m
114,544 114,544 - 3m
901,176 - 901,176 3n
1,582,045 ~ 1,582,045 3n
584,913 . 584,913 3n
668,939 668,939 “ 30
10,510,943 7,604,621 2,906,322 3p
9,499,742 6,451,759 3,047,983 3q
246.08) 240,550 A 3r

$ 177,869,757

$ 130,642,164

47,227,593

 

See accompanying notes to combined statement,

-3-
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 8 of 14

AMERICAN FEDERATION OF TEACHERS, AFL-CIO

CoMBINED STATEMENT OF GENERAL FUND, MILITANCY/DEFENSE FUND AND

SoLIDARITY FUND EXPENSES AND ALLOCATION BETWEEN CHARGEABLE
EXPENSES AND Non-CHARGEABLE EXPENSES (CONTINUED)

YEAR ENDED APRIL 30, 2016

GENERAL, ADMINISTRATIVE, AND
OPERATING EXPENSES
National office and equipment rental
Depreciation and amortization
Repairs and maintenance
Information technology
Computer implementation
General insurance
General legal, audit, and consulting
Postage, express and delivery,
and telephone
Office supplies, subscriptions,
books, and other
Total general, administrative, and
operating expenses

Total expenses

 

 

 

 

 

 

 

 

Column A Column B Column
Total Chargeable Non-Chargeable
Expenses Expenses Expenses Note:
3s
$ 2,576,429 $ 1,892,341 $ 684,088
963,294 707,522 255,772
323,645 237,711 85,934
75,479 55,438 20,041
1,867,794 1,371,861 495,933
947,869 696,193 251,676
3,098,712 2,275,949 822,763
464,535 341,193 123,342
2,495,298 1,832,752 662,546
12,813,055 9,410,960 3,402,095
$ 190,682,812 $ 140,053,124 $ 50,629,688

See accompanying notes to combined statement.

-4-
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 9 of 14

AMERICAN FEDERATION OF TEACHERS, AFL-CIO

NOTES TO COMBINED STATEMENT OF GENERAL FUND, MILITANCY/

DEFENSE FUND AND SOLIDARITY FUND EXPENSES AND ALLOCATION BETWEEN

NOTE 1.

c.

CHARGEABLE EXPENSES AND NON-CHARGEABLE EXPENSES

YEAR ENDED APRIL 30, 2016

SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

Basis of Presentation - The accompanying combined statement was prepared for
the purpose of determining the fair share cost of services rendered by the American
Federation of Teachers, AFL-CIO (the Federation) for employees represented by,
but not members of, the Federation and its affiliated local unions. The
accompanying combined statement is not intended to be a complete presentation of
the Federation's financial position, changes in its net assets, or its cash flows in
accordance with generally accepted accounting principles.

Accounts and Funds Excluded from the Combined Statement - The expense of
providing accident and liability insurance to members and agency fee payers is
recovered through premium charges to locals and has been excluded from the
combined expense statement, Rent and various other operating expenses associated
with the subletting operations of the Federation, which are accounted for in the
Federation's Building Fund, have been excluded from the combined expense
statement.

Income Taxes - The Federation is exempt from Federal income taxes under Section
501(c)(5) of the Internal Revenue Code, except on net income from unrelated
business activities,

Retirement Plans - The Federation contributes a percentage of eligible employees’
salaries to retirement plans. The amount of the contribution is included in net
periodic pension expense. The adjustment required as a result of the change in the
liability to recognize the underfunded status of the Plan is not reflected in this
statement.

Severance and Accumulated Vacation - The Federation accrues accumulated
severance and vacation expense as it is earned by its employees under various
contracts and agreements.

Depreciation and Amortization - Depreciation and amortization are computed
using the straight-line method over the estimated useful lives of the assets.
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 10 of 14

NoTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

g, Leases - The Federation occupies office space in a building which is owned by a
limited partnership of which the Federation, through its wholly owned subsidiary,
555 New Jersey Avenue, N.W.,, Inc., is the controlling partner. Annual rental
payments were approximately $3,303,000 of which 96 percent or approximately
$3,181,000, is charged to the General Fund based on the space occupied by the
Federation.

h. Estimates - The preparation of financial statements requires management to make
estimates and assumptions that affect the reported expenses during the reporting
period and the allocation of expenses between chargeable and non-chargeable.
Actual results could differ from those estimates,

NOTE2. DEFINITIONS

The following definitions of chargeable and non-chargeable expenses are based on existing law
and the Federation's interpretation of court cases.

Chargeable Expenses - Chargeable expenses are those incurred by the Federation that reflect
the share of the costs of operations of the Federation which are considered necessary and
reasonably incurred for the purpose of assisting state federations and local unions and councils in
the performance of their duties as a representative of the employees in dealing with the employer
on labor management issues, including the costs of: negotiating and administering the collective
bargaining contract; settling grievances and disputes by mutual agreement, or in arbitration,
court or otherwise; activities and undertakings normally and reasonably employed to implement
the duties of the loca! union or council as representative of the employees in the bargaining unit;
and the maintenance of the Federation's, state federations’, local unions' and councils!
associational existence.

The following are examples of expenditures classified as chargeable: preparation for and
negotiations of collective bargaining agreements; contract administration including investigating
and processing grievances; meetings, conferences, administrative, arbitral and court proceedings,
and pertinent investigation and research in connection with work-related subjects and issues;
handling work-related problems of employees; communications with community organizations,
civic groups, government agencies, and the media regarding the Federation's position on work-
related matters; maintaining membership; employee group programs; and providing legal,
economic, and technical expertise on behalf of employees in all work-related matters.
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 11 of 14

NOTE 2. DEFINITIONS (CONTINUED)

Non-Chargeable Expenses - Non-chargeable expenses are those of an ideological or political
nature and those that are not germane to work-related interests of employees,

The term "political" is defined as support for or against candidates for political office of any
level of government and any office in the union structure, The term "ideological" is defined as
support for ot against certain positions that the union may take which are not work-related.

The following expenses are classified as non-chargeable: lobbying, electoral or political
activities outside the limited context of contract ratification or implementation; litigation
expenses that do not concern the objecting employees’ bargaining unit; and public relations
efforts designed to enhance the reputation of the teaching profession.

NoTE3. SIGNIFICANT FACTORS AND ASSUMPTIONS USED IN THE ALLOCATION OF
COMBINED EXPENSES BETWEEN CHARGEABLE AND NON-CHARGEABLE

a, Salaries - Salary expenses of executives, editorial department editors and
administrative staff, as well as salary expenses for personnel responsible for office
management, finance, travel and meetings have been allocated between chargeable
and non-chargeable activities based on time spent by personnel on such activities.
The salaries of office and clerical personnel are allocated between chargeable and
non-chargeable in the same percentage as their supervisors.

b. Fringe Benefits, Payroll and Other Taxes, Severance and Vacation Pay, and
Travel and Related Expenses - These expenses are allocated on the basis of salary
expense allocations described in Note 3a above.

c. Dues, Donations, and Membership Fees - Dues, donations, and membership fees
to all organizations are considered to be 100 percent non-chargeable,

d. Publications - Direct printing and publishing expenses of the publications are
allocated based on the specific content of articles in the publications as determined
by the Federation's editorial department, Expenses allocable to articles considered
political or ideological in nature are deemed not to benefit nonmembers and are non-
chargeable, Expenses allocable to reporting on legislative and lobbying activities,
litigation activities, public relations activities, illegal strike activities, and articles
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 12 of 14

NOTE 3,

&.

SIGNIFICANT FACTORS AND ASSUMPTIONS USED IN THE ALLOCATION OF
COMBINED EXPENSES BETWEEN CHARGEABLE AND NON-CHARGEABLE
(CONTINUED)

relating to enhancement of the reputation of the teaching profession as a whole are
non-chargeable, except for those related to collective bargaining. The contents of
atticles deemed chargeable were reviewed by editorial staff and are directly related
to issues in collective bargaining, contract administration, and grievance matters,

Chargeable articles include topics such as collective bargaining contracts negotiated
by locals throughout the country and arbitrations won by the Federation's locals.
Chargeable articles also include topics such as salary and fringe benefit
improvements, health and welfare areas such as asbestos removal, etc. Other
chargeable articles deal with specific topics like class size and educational reform
issues on new and advanced methods of classroom instruction, Expenses allocable
to advertising, net of advertising revenue, are considered non-chargeable,

AFT-COPE and Related Activities - Expenses related to the Federation's
Committee on Political Education (COPE) Fund are considered to be 100 percent
non-chargeable.

Affiliation Fees - Affiliation fees are considered to be 100 percent non-chargeable.

Educational Training Programs and Conferences - Educational training programs
and conferences are for local, state, and national staff and are to enhance staff skills.
in collective bargaining, grievance handling, and contract administration. These
educational training programs and conferences are considered to be 100 percent
chargeable, except that items of a political or public relations nature contained
within the programs are non-chargeable.

The AFT Teach conference is a biennial conference that concentrates on educational
reform and new instructional methods. As this conference focuses on education
related issues, the related expenses are considered to be 100 percent chargeable.

Assistance and Collective Bargaining - Expenses of organizing, collective
bargaining, assistance to local unions, grievance handling, contract administration,
etc, are 100 percent chargeable.

State Federation Rebates - State federation rebates are required by the Federation's
constitution and are therefore 100 percent chargeable, These funds are to be used to
hire staff at the state and local level, to negotiate collective bargaining agreements,
and to enforce contract administration. Also, funds are used to service members
directly.
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 13 of 14

NOTE 3.

SIGNIFICANT FACTORS AND ASSUMPTIONS USED IN THE ALLOCATION OF
COMBINED EXPENSES BETWEEN CHARGEABLE AND NON-CHARGEABLE
(CONTINUED)

Militancy Fund - The Militancy Fund supports members and locals involved in
strikes, These expenses are considered to be 100 percent non-chargeable.

Defense Fund - The Defense Fund is a legal defense fund available to members and
nonmembers which grants assistance to local and state bodies to help protect the
rights of teachers, career service personnel, and other educational workers, as well
as, health care and Federal, state, and local employees, Matters involving contract
administration, grievance handling, and litigation involving the defense of the
Federation are considered to be chargeable. Expenses of litigation unrelated to an
objecting employee's unit and not germane to the Federation's duties as exclusive
bargaining representative are not considered to be chargeable as defined in Lehnert
v. Ferris Faculty Association (1991), However, based on Locke v. Karass, U.S,
Supreme Court, January 21, 2009, nonmembers could be charged by the local or
national union for national litigation expenses as long as the subject matter of the
extra-local litigation was of a kind that would be chargeable if the litigation were
local and the charge was reciprocal in nature. This fund is administered through a
committee comprised of Vice Presidents, the Secretary-Treasurer and the General
Counsel, all of the Federation.

Solidarity Funds - Solidarity Funds - National - National expenses consist of
payments made related to political and legislative activities. These payments are
considered to be 100 percent non-chargeable unless the expense is directly related to
improving the wages, hours, or working conditions of the members of the bargaining
unit(s).

Solidarity Fund - State - State expenses consist of payments made to AFT State
Federation Solidarity Funds as required by the Federation’s Constitution and are
considered 100 percent chargeable.

Legal, Audit, and Consulting Expenses - Legal, audit, and consulting expenses
related to specific projects are allocated based on the chargeable percentages of the
related departments, except that legal, audit, and consulting expenses primarily for
non-chargeable activities are considered to be 100 percent non-chargeable,

Legal, audit, and consulting expenses - agency shop are fees paid to outside lawyers,
auditors, and consultants for services directly relating to agency shop matters, These
expenses are considered to be 100 percent chargeable.

General legal, audit, and consulting expenses are allocated as described in Note 3s
below,
Case 1:18-cv-09778-KPF Document 93-5 Filed 06/21/19 Page 14 of 14

NOTE 3.

NOTE 4,

SIGNIFICANT FACTORS AND ASSUMPTIONS USED IN THE ALLOCATION OF
COMBINED EXPENSES BETWEEN CHARGEABLE AND NON-CHARGEABLE
(CONTINUED)

Legislative Activities (non-collective bargaining), Member Benefits Activities
and International Affairs Activities - Activities related to legislative (non-
collective bargaining), public affairs, member benefits, and International affairs
expenses are generally considered to be 100 percent non-chargeable.

Convention and Executive Council Meetings - Expenses related to the
Federation’s biennial convention and periodic Executive Council meetings are
considered to be 100 percent chargeable.

Departmental Meetings - Departmental meeting expenses are allocated based on
the chargeable percentages of the related departments, except that meeting expenses
primarily for non-chargeable activities are considered to be 100 percent non-
chargeable.

Funding Our Priorities (formerly Special Projects) - Funding Our Priorities
expenses are allocated based on the chatgeability or non-chargeability of each
project.

Regional Offices - Regional offices expenses are allocated based on the chargeable
percentages of the regional office directors.

General, Administrative, and Operating Expenses - General, administrative, and

operating expenses have been allocated to chargeable and non-chargeable expenses
based on the same ratio as total direct expenses,

SUBSEQUENT EVENTS REVIEW

Subsequent events have been evaluated through August 3, 2016, which is the date the combined
statement was available to be issued. This review and evaluation revealed no new material event
ot transaction which would require an additional adjustment to or disclosure in the accompanying
combined statement.

-10-
